Citation Nr: 1214545	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for bilateral ankle disability.

5.  Entitlement to service connection for bilateral foot disability.

6.  Entitlement to service connection for bilateral eye disability.

7.  Entitlement to service connection for skin disability, including skin cancer.  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In his substantive appeal, the Veteran requested a Central Office hearing before a member of the Board.  In correspondence to VA, dated in November 2010, the Veteran withdrew his hearing request.  

When this case was before the Board in December 2010, it was remanded for further development.  While the case was in remand status, the issue of entitlement to service connection for disability resulting from asbestos exposure was resolved by an October 2011 rating decision granting service connection for emphysema.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's bilateral shoulder, bilateral knee, bilateral hip, bilateral ankle, and bilateral foot disabilities are related to his active duty. 

2.  The Veteran's skin disorders, including skin cancer, are not etiologically related to his period of active duty.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A bilateral knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  A bilateral hip disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A bilateral ankle disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  A bilateral foot disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

6.  Skin disability, including skin cancer, was not incurred in or aggravated by active service, and the incurrence or aggravation of skin cancer during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a November 2008 letter, prior to the March 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations in March 2011.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so.  Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis or a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Joint Disabilities

The Veteran's STRs are silent as to any joint problems related to the shoulders, knees, hips, ankles, or feet, and the Veteran has not contended otherwise.  He has stated that during service he walked, ran, and jumped for four years on steel, and has been feeling pain in the knees, hips, ankles, shoulders, and feet since then.  He also asserted that his duties aboard ship were taxing on his body and caused him problems with these joints.  

The Veteran was afforded a VA joints and feet examinations in March 2011 during which he was diagnosed as having chronic strain in the shoulders, knees, hips, and ankles.  With regard to his feet, he was diagnosed as having hammertoes in both feet, osteoarthritis of the right first metatarsophalangeal joint, and bilateral calcaneal spurs.  The Veteran has reported in-service injuries and pain during boot camp, as well as shoulder problems due to moving heavy welding supplies.  The examiner opined that the Veteran's disabilities of the shoulders, knees, hips, ankles, and feet were less likely than not related to his active duty.  The only rationale provided was that he did not see any treatment for these joint disabilities during service.  

The medical evidence confirms the Veteran currently has bilateral shoulder, bilateral knee, bilateral hip, bilateral ankle, and bilateral foot disabilities.  

Furthermore, the Veteran is competent to testify as to observable symptoms such as pain.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the consistent statements from the Veteran as noted above, the Board finds the Veteran's assertions of pain in the shoulders, knees, hips, ankles, and feet dating back to service to be credible here.  The Veteran is currently experiencing pain in all of these areas, as noted in the medical evidence of record.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral shoulder, bilateral knee, bilateral hip, bilateral ankle, and bilateral foot disabilities. 

The Board acknowledges that the March 2011 VA examiner essentially opined that the Veteran's current bilateral shoulder, bilateral knee, bilateral hip, bilateral ankle, and bilateral foot disabilities were not related to active service merely because he was not treated in service for any disabilities of these joints and feet.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the competent and consistent contentions of the Veteran reflect a continuity of symptomatology related to the bilateral shoulder, bilateral knee, bilateral hip, bilateral ankle, and bilateral foot disabilities, and support a finding that these disabilities are related to his active service.  Additionally, the March 2011 VA examiner's opinion is inadequate inasmuch as the rationale provided is not sufficient to support his negative nexus opinion.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral shoulder, bilateral knee, bilateral hip, bilateral ankle, and bilateral foot disabilities are related to his naval service.  When the evidence is in such relative equipoise, the Board must give the claimant the benefit of the doubt.  See Gilbert, supra.  Resolving reasonable doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral shoulder, bilateral knee, bilateral hip, bilateral ankle, and bilateral foot disabilities are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Skin Disability

The Veteran's STRs are silent as to any treatment for sunburns or skin-related problems.  The Veteran was first shown to have skin cancer in the early-2000s.  The Veteran contends that the hot sun and heat in the South Pacific during service caused his skin cancer.  He also relates that he was worried about dark moles appearing on his body after several months at sea.  He was told to have them checked out every three months.  

A review of the Veteran's private and VA outpatient treatment records shows treatment for basal cell carcinoma, actinic keratosis, Bowen's disease, and early seborrheic keratosis.  His most recent removal of skin cancer lesion was in 2006.  

The Veteran was afforded a VA skin examination in March 2011.  The examiner noted the Veteran's post-service skin diagnoses as early as 2003 with subsequent removals and treatment for melanoma.  The examiner diagnosed the Veteran as having a history of basal cell carcinoma without current lesions, history of actinic keratosis without current lesions, pigmented seborrheic keratosis currently present on the face and scalp, but no evidence of Bowen's disease or any current skin malignancies.  The examiner opined that the Veteran's claimed skin disabilities were not caused by or a result of his active service.  She found no current skin malignancies.  The examiner further found that seborrheic keratosis is not caused by the Veteran's active service because they occur after age 50 and tend to be inherited in an autosomal dominant fashion or associated with the healing phase of inflammatory skin diseases.  The examiner cited relevant medical treatise evidence in support of her findings.  

She further opined that the Veteran's history of basal cell carcinoma is less likely than not related to his active service because the main causative factors are environmental and genetic factors, with childhood sun exposure more likely to cause basal cell carcinoma.  The examiner also opined that the Veteran's actinic keratosis and Bowen's disease are less likely than not related to his active duty.  In so concluding, the examiner noted that incidence of actinic keratosis increases with age, and the Veteran was not diagnosed until his 80s.  She further noted that with Bowen's disease, this typically does not have its onset until after the age of 60 and following chronic sun exposure.  The examiner cited relevant medical treatise evidence in providing a rationale for her negative nexus opinions, and also indicated that she considered the Veteran's adult sun exposure when reaching her conclusions.  

The Board notes that there is no competent evidence of record substantiating the Veteran's claim that his skin disabilities were caused by his active duty service.  

In this regard, the Board acknowledges that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of correspondence from the Veteran, as well as upon review of the pertinent medical evidence.  The Board has also considered the Veteran's testimony that he was exposed to sun rays during active duty.  Although the Veteran might sincerely believe that his skin disabilities, including skin cancer, are related to his active duty, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Veteran did not have any skin disability in active service or until over 55 years following his separation from active service, and the VA examiner reported that the skin disabilities, including skin cancer, were not caused by an event, injury, or disease in his military service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for skin disability, including skin cancer, is not warranted.

ORDER

Entitlement to service connection for bilateral shoulder disability is granted.  

Entitlement to service connection for bilateral knee disability is granted.  

Entitlement to service connection for bilateral hip disability is granted.  

Entitlement to service connection for bilateral ankle disability is granted.  

Entitlement to service connection for bilateral foot disability is granted.  

Entitlement to service connection for skin disability, including skin cancer, is denied.  


REMAND

The Board is of the opinion that further development needs to be performed prior to the Board deciding the Veteran's claim of entitlement to service connection for a bilateral eye disability.  

The Veteran contends that during service, he used welding equipment that "blinded" him at times.  He is currently diagnosed as having mixed cataract of the left eye, bilateral retinal drusen, and pseudophakia in the right eye.  

The Veteran was afforded a VA examination of the eyes in March 2011, during which he was diagnosed as having pseudophakia in the right eye, left eye cataract, and dry eye syndrome.  In a December 2011 addendum to the examination report, the examiner opined that the Veteran's cataracts and pseudophakia were less likely as not related to his active service.  The examiner indicated that he based his opinion on his clinical experience and expertise.  He further noted that the Veteran was in his 80s when he had cataract surgery, which is considerably beyond the age that members of the regular population require cataract surgery.  He further found that the Veteran's dry eye syndrome was not etiologically related to his active service.  The examiner failed, however, to provide any rationale related to his negative nexus opinions for pseudophakia and dry eye syndrome.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that March 2011 VA examination report and December 2011 addendum are inadequate inasmuch as they do not provide rationale for the negative nexus opinions related to the Veteran's dry eye syndrome and pseudophakia.  Accordingly, the claim must be remanded. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The claims folders should be returned to the March 2011 VA examiner, who should be requested to prepare an addendum providing specific rationale for the previously provided opinions concerning the etiology of the Veteran's pseudophakia and dry eye syndrome.  The examiner should specifically address the Veteran's contention that his eyes were affected by in-service welding duties.   

If the March 2011 examiner is not available, the claims folders should be forwarded to another physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide an opinion as to whether there is a 50 percent or better probability that the Veteran's dry eye syndrome is etiologically related to his active service and an opinion concerning whether there is a 50 percent or better probability that the Veteran's pseudophakia is etiologically related to his active service.  The rationale for all opinions expressed must also be provided.  The physician should specifically address the Veteran's contention that his eyes were affected by in-service welding duties.   

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


